Citation Nr: 1635198	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for dysthymic disorder prior to November 29, 2012, and in excess of 70 percent from that date. 




REPRESENTATION

Appellant represented by:	David Huffman, Attorney 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to February 2007.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in July 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was last afforded a VA examination to assess the severity of his dysthymic disorder in November 2012, and there is some indication in the record of worsening psychiatric problems since that time.  See e.g. January 16, 2015, VA mental health clinic report in which the Veteran reported being more depressed in the prior two months and the mental status examination described him as "very tense, and a July 22, 2015, VA mental health clinic report in which the Veteran reported "a lot of problems with anxiety and depression."  Given the time that has elapsed since the Veteran was last afforded a VA examination to assess the severity of the service connected dysthymic disorder and this indication in the record of possible worsening symptomatology in the interim, a VA psychiatric examination is necessary to fulfill the duty to assist.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Given then necessity of providing the Veteran with a VA examination, this remand will also afford the AOJ the opportunity to conduct a "follow-up" request referenced by the applicable regulation-the initial request for such records being completed by way of an August 2015 letter sent to the Veteran to which he did not reply-for the treatment records from Ohio State University requested in the prior remand.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran furnish the appropriate authorization to obtain any outstanding pertinent private treatment records, to include from Ohio State University.  If the Veteran responds, assist him in obtaining any additional evidence identified.  All records/responses received should be associated with the record.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
2.  Arrange for a VA compensation examination to assess the severity of the service connected dysthymic disorder.  

3.  After completion of the above, the AOJ should readjudicate the claim on appeal.  To the extent this does not result in a complete grant of all benefits sought in connection with this claim, the AOJ should furnish the Veteran and his attorney with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




